Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
(this “Amendment”), dated as of December 26, 2019, is among RPM FUNDING
CORPORATION, a Delaware corporation (“Buyer”), each of the entities listed on
the signature pages hereto as a “Remaining Originator” (each, a “Remaining
Originator”; and collectively, the “Remaining Originators”), Dri-Eaz Products,
Inc., a Washington corporation (“Dri-Eaz”), KIRKER  ENTERPRISES, INC., a
Delaware corporation (“Kirker”), and Sapphire Scientific Inc., an Arizona
corporation (“Sapphire”, and together with Dri-Eaz and Kirker, each a “Released
Originator”, and collectively the “Released Originators”).

RECITALS

1.Buyer, the Remaining Originators and the Released Originators are parties to
that certain Second Amended and Restated Receivables Sale Agreement, dated as of
May 9, 2014 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Agreement”).

2.In connection with this Amendment, the Released Originators are being removed
from the Agreement as parties thereto, each in their individual capacities as an
“Originator”.

3.Buyer, the Remaining Originators and the Released Originators desire to amend
the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.Amendments to the Agreement.  The Agreement is hereby amended to
incorporate the changes shown on the marked pages of the Agreement attached
hereto as Exhibit A.

SECTION 2.Release of Released Originators.  The parties hereto hereby agree that
upon the effectiveness of this Amendment, the Released Originators shall no
longer (a) be party to the Agreement or any other Transaction Document and shall
no longer have any obligations or rights thereunder (other than such obligations
which by their express terms survive termination of the Agreement or such other
Transaction Document) and (b) sell any Receivables or Related Security to Buyer
pursuant to the Agreement or otherwise.

SECTION 3.Cancellation of Subordinated Notes.  Each Released Originator
represents and warrants to the other parties hereto that it (a) currently holds
the Subordinated Note made by the Buyer to it (each, a “Released Originator
Note”) and (b) has not sold, pledged, assigned, or otherwise transferred its
respective Released Originator Note or any interest therein.  Each Released
Originator acknowledges and agrees that all the Buyer’s outstanding obligations
(including, without limitation, any payment obligations) under its respective
Released Originator Note have been finally and fully paid and performed on or
prior to the date of this Amendment.  Each Released Originator Note is hereby
cancelled and shall have no further force or effect.

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 4.Assignment of Preferred Shares.  In consideration of the payment by
Rust-Oleum Corporation to the Released Originators on the date hereof of the
purchase price (the “Purchase Price”) in an amount equal to $317.04 (which
amount shall be divided equally among the Released Originators) and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Released Originators hereby sell, transfer and assign to
Rust-Oleum Corporation, and Rust-Oleum Corporation hereby purchases and accepts
from the Released Originators, all of the Released Originators’ right, title and
interest in and to each Preferred Share owned by the Released Originators (such
shares, the “Subject Preferred Shares”).  Such sale, transfer and assignment is
made without recourse, representation or warranty, except that the Released
Originators hereby represent and warrant to each of the parties hereto (a) that
they are the sole owners of the Subject Preferred Shares, (b) that they have not
sold, pledged, assigned, or otherwise transferred any Subject Preferred Share or
any interest therein and (c) that they are transferring the Subject Preferred
Shares hereunder free and clear of any Adverse Claim.

SECTION 5.Acknowledgements and Agreements.  

(a)Each reference to the Released Originators, “Dri-Eaz Products, Inc.”, “Kirker
Enterprises, Inc.”, “Sapphire Scientific Inc.” or words to that effect set forth
in the Agreement or any other Transaction Document are hereby removed in their
entirety and shall have no further force or effect.

(b)To the extent that any consent of any party hereto, in any capacity, is
required under any other agreement to which it is a party for any of the
transactions to be effected hereby, such party hereby grants such consent and
waives any notice requirements or condition precedent to the effectiveness of
any such transactions set forth in any agreement to which it is a party that has
not been satisfied as of the date hereof (other than any requirements or
conditions precedent set forth in this Amendment).

SECTION 6.Representations and Warranties.  Each of the Remaining Originators,
the Released Originators and Buyer hereby represents and warrants to each other,
the Purchasers and the Administrative Agent as follows:

(a)Representations and Warranties.  The representations and warranties made by
it in the Transaction Documents (including the Agreement, as amended hereby) are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate or limited liability
company powers, as applicable, and have been duly authorized by all necessary
action on its part.  This Amendment and the Agreement, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with their terms.

(c)No Default.  Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event,
Potential

 

- 2 -

 

 

--------------------------------------------------------------------------------

 

Amortization Event, Termination Event or Potential Termination Event exists or
shall exist.

(d)Purchase Price.  The Purchase Price is an amount equal to the fair market
value of the Subject Preferred Shares on the date hereof.

SECTION 7.Conditions to Effectiveness.  This Amendment shall become effective as
of the date hereof subject to the satisfaction of each of the following
conditions precedent:

(a)receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;

(b)the cancellation and return to the Buyer (with a copy to the Administrative
Agent) of each Released Originator Note;

(c) receipt by the Released Originators of the Purchase Price in accordance with
Section 4 of this Amendment; and

(d)receipt by the Administrative Agent of such other documents and instruments
as the Administrative Agent may reasonably request prior to the date hereof.

SECTION 8.Authorization to File Financing Statements.  Upon the date hereof, the
Released Originators and the Buyer hereby authorize the Administrative Agent to
file (at the expense of the Buyer) one or more UCC-3 amendments in the form of
Exhibit B hereto terminating the UCC-1 financing statements identified on
Exhibit C hereto.

SECTION 9.Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Sale Agreement”, “the Second Amended and Restated
Receivables Sale Agreement”, “this Agreement”, “hereof”, “herein”, or words of
similar effect, in each case referring to the Agreement, shall be deemed to be
references to the Agreement as amended hereby.  This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

SECTION 10.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 11.CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

SECTION 12.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
RELEASED ORIGINATOR OR ANY REMAINING ORIGINATOR PURSUANT TO THE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

SECTION 13.Bankruptcy Petition.  Each Released Originator covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all Aggregate Unpaids under the Purchase Agreement, it will not institute
against, or join any other Person in instituting against, Buyer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

SECTION 14.Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 15.Transaction Document.  This Amendment shall constitute a Transaction
Document.

SECTION 16.Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 17.Ratification.

(a)After giving effect to this Amendment and the transactions contemplated
hereby, all of the provisions of the Performance Undertaking shall remain in
full force and effect and the Performance Guarantor hereby ratifies and affirms
the Performance Undertaking and acknowledges that the Performance Undertaking
has continued and shall continue in full force and effect in accordance with its
terms.

(b)Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document and without giving effect to the release set forth in
Section 2 of this Amendment, the Performance Guarantor hereby acknowledges and
agrees that each of the covenants, agreements, terms, conditions and indemnities
to be performed and observed by the Released Originators under and pursuant to
the Agreement, each of the other Transaction Documents and this Amendment, shall
in each case constitute a “Guaranteed Obligation” for purposes of the
Performance Undertaking.

[Signature pages to follow]

 

 

- 4 -

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

REMAINING ORIGINATORS

 

DAP PRODUCTS INC.

TREMCO INCORPORATED

RUST-OLEUM CORPORATION

THE EUCLID CHEMICAL COMPANY

WEATHERPROOFING TECHNOLOGIES, INC.

TREMCO BARRIER SOLUTIONS, INC.

 

 

By: /s/ Edward W. Moore
Name: Edward W. Moore
Title: Secretary

 

 

 




 

S-1

 

 

--------------------------------------------------------------------------------

 

RELEASED ORIGINATORS

 

DRI-EAZ PRODUCTS, INC.

SAPPHIRE SCIENTIFIC INC.

KIRKER ENTERPRISES, INC.

 

 

By: /s/ Edward W. Moore
Name: Edward W. Moore
Title: Secretary

 

 




 

S-2

 

 

--------------------------------------------------------------------------------

 

RPM FUNDING CORPORATION

 

 

By: /s/ Edward W. Moore
Name: Edward W. Moore
Title: President and Secretary

 

 

S-3

 

 

--------------------------------------------------------------------------------

 

Consented and Agreed:

 

RPM INTERNATIONAL INC.,

as Servicer and as Performance Guarantor

 

 

By: /s/ Edward W. Moore
Name: Edward W. Moore
Title: Senior Vice President, General Counsel,

Chief Compliance Officer and Secretary

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Purchaser

 

 

By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President

 

 




 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

 

 

By: /s/ William P. Rutkowski
Name: William P. Rutkowski
Title: Director

 

 

 